 In the Matter of THEO F ANDERSON AND Louis TORVINEN, PARTNERS,D/B/A SWARTZ LAKE LUMBER COMPANYandLUMBER c`, SAWMILLWORKERS UNION, LOCAL No! 2631, `CHARTERED BY UNITED BROTHER-HOOD OF CARPENTERS & JOINERS OF AMERICA, AFFILIATED WITH THEA. F. OF L.Case No. R-3683ORDER PERMITTING WITHDRAWAL OF PETITIONJuly 9, 1914The Board having, on April 25, 1942, issued a Decision and Direc-tion of Election,' and on May 23, 1942, an Amendment to DirectionofElection z and, thereafter, Lumber & Sawmill Workers Union,Local 2631, A F of L having requested permission to withdrawits petition, and the Board having duly considered the matter,IT IS HEREBY ORDERED that the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.140N L R B 853141 N L R B 21242N L R B, No 622640